Citation Nr: 1118488	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-25 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder injury.  

2.  Entitlement to service connection for a fracture of the left tibia, claimed as left leg re-injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2008 rating decisions of the St. Louis, Missouri Department of Veterans' Affairs (VA) Regional Office (RO).

The issue of service connection for a fracture of the left tibia, claimed as left leg re-injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On May 24, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative, that a withdrawal of the issue of service connection for a left shoulder injury is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of service connection for a left shoulder injury, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, by a May 24, 2010 communication, the Veteran has withdrawn the issue of service connection for a left shoulder injury and, hence, there remain no allegations of errors of fact or law for appellate consideration on this particular issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The issue of service connection for a left shoulder injury is dismissed.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for service connection for a fracture of the left tibia, claimed as left leg re-injury.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Throughout the duration of the appeal, the Veteran has maintained that, following a 2003 motorcycle accident in which his left leg was broken, his left leg was re-injured in March 2006 during a period of active duty for training (ACDUTRA).  In a May 2007 statement he reported that, while he sustained a fracture of the left tibia from a motorcycle accident in June 2003 during his Naval Reserve service, he did not have any problems with the left leg until a period of ACDUTRA in March 2006.  He asserted that, as he was running during training in March 2006, his leg gave out and began to swell and he developed subsequent swelling and pain in the leg.  The Veteran reported that this condition was a re-injury of the prior left leg fracture.  

Service treatment reports reflect that, during the Veteran's Naval reserve service, he was involved in a motorcycle accident in June 2003 and was treated for a resulting left tibia fracture.  In March 2006, the Veteran was treated for pain in the left lower extremity, which reportedly was onset while he was running for physical training, and he was diagnosed with a non-union of the tibial bone with re-injury and he was found to be temporarily not physically qualified for drill status.  A medical eligibility verification form reflects the Veteran's left lower leg pain and swelling began on March 18, 2006, with duty dates noted from March 18, 2006 to March 19, 2006.  This report does not indicate whether the duty dates include either a period of ACDUTRA or inactive duty for training (INACDUTRA).  

The Veteran's service personnel records reflect that he was found to be temporarily not physically qualified for any type of duty status on several occasions, from 2004 to 2006, and he ultimately retired from Naval Reserve service in 2007.  These records also reflect that the Veteran's total years of service included 17 years and 6 months with no specification of periods of active duty, ACDUTRA or INACDUTRA.  

In a February 2008 request to the National Personnel Records Center (NPRC), the RO requested any line of duty determinations for the left leg injury to be furnished.  A March 2008 response from the NPRC reported that no line of duty was found in the file.  

In June 2008, the RO sent a letter to the Naval Reserve Readiness Center requesting copies of all physical examinations of the Veteran, a complete copy of all service treatment reports, a copy of any line of duty determinations, a complete copy of the personnel record, and verification of all periods of service, to include copies of DD form 214's.  No response was received.  

A July 2008 statement from the Veteran's representative reflects that he contacted someone at the Naval Reserve Center and was informed that the Veteran's records had been archived in May 2008 to "D.V.A."  The address of where the Veteran's records had been archived and the contact information of the person with whom the representative spoke were included in this statement.  

In this case, the Veteran's periods of ACDUTRA and INACDUTRA remain unverified.  The record reflects that no attempts were made to request additional information from the Naval Reserve Readiness Center, the contact at the Naval Reserve Center provided by the Veteran's representative, the "D.V.A." at the address provided by the Veteran's representative where his records were reportedly archived, or the NPRC in order to verify the beginning and ending dates of the Veteran's duty status for each period not yet verified, to include the dates of ACDUTRA and INACDUTRA.  Therefore, another remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact:  (1) the NPRC; (2) the service department; (3) the Naval Reserve Readiness Center in St. Louis; and (4) the "D.V.A." in St. Louis at the address provided by the Veteran's representative, and verify the beginning and ending dates of each period of the Veteran's active duty, ACDUTRA, and INACDUTRA, in addition to already-verified period of active military service from August 1976 to August 1980.  The RO/AMC must ensure that verification of all periods of service is accomplished on remand.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

In requesting this information, the RO/AMC should follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  The RO/AMC is reminded that it should continue efforts to obtain verification of all the Veteran's periods of service, to include each period of ACDUTRA and INACDUTRA, until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.


2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


